Citation Nr: 1436660	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-30 691	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma, as due to herbicide exposure.

2.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1966 to September 1968, including a tour of duty in the Republic of Vietnam from October 1967 until October 1968 for which he received the Combat Infantryman's Badge, among other decorations.  The Veteran died in April 2011, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, denying entitlement to a service connection for metastatic renal cell carcinoma.  This matter is also before the Board on appeal from a March 2013 decision by the St. Paul Pension Management Center, denying entitlement to service connection for cause of death on a claim to Dependency and Indemnity Compensation by the Veteran's surviving spouse.  Appeals from both decisions were separately and properly perfected, and the two appeals were merged into one for the purposes of Board review.

This appeal was in part processed using the Virtual VA and/or Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  The Veteran's renal cell carcinoma was etiologically related to service.

2.  The Veteran died on April [redacted], 2011.  The cause of death given in the Veteran's death certificate was metastatic renal cell carcinoma.

3.  The evidence of record reasonably shows that the Veteran's renal cell carcinoma caused his death. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, renal cell carcinoma is related to service.  38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309(e), 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for renal cell carcinoma and for the Veteran's cause of death.  Such action represents a complete grant of the benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and to assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The certificate of death indicates that the Veteran died from metastatic renal cell carcinoma in April 2011.  Following the Veteran's death, the Appellant timely and properly filed for substitution.  The Appellant contends that the Veteran's death is the result of exposure to the defoliant Agent Orange during his service in the Republic of Vietnam (RVN).  Presumed exposure to herbicides, including Agent Orange, is conceded. 

In a March 2013 letter, the Veteran's treating physician indicated that the Veteran's renal cell carcinoma was "more likely than not" related to herbicide exposure.  No VA or other medical opinion of record indicates that the Veteran's renal cell carcinoma was less likely than not to have been related to herbicide exposure.  The Board finds, therefore, that the evidence is at least in equipoise on the question of whether the Veteran's renal cell carcinoma was related to herbicide exposure during service.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that entitlement to service connection for renal cell carcinoma is warranted.  

Having granted service connection for renal cell carcinoma, service connection for cause of death is also warranted. 


ORDER

Entitlement to service connection for renal cell carcinoma, on the basis of substitution, is granted. 

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


